101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charel DANIELL, Plaintiff-Appellant,v.The OLD LINE LIFE INSURANCE COMPANY OF AMERICA;  UnitedServices Life Insurance Company;  StandardMarketing, Incorporated;  Budget TermBrokers;  Keith Klima;  RandyMurray, Defendants-Appellees.
No. 96-1394.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1996.Decided Nov. 18, 1996.

Charel Daniell, Appellant Pro Se.  George Jerald Oliver, Matthew Woodruff Sawchak, SMITH, HELMS, MULLISS & MOORE, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her discrimination in employment and contract claims.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Daniell v. The Old Line Life Ins. Co. of Am., No. CA-94-512-5-BR (E.D.N.C. Feb. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED